DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-4 have been considered but are moot in view of new ground(s) of rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-15-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2002/0037447 hereinafter Imaseki in view of U.S. Pre-Grant Publication No. 2016/0129808 hereinafter Bono and U.S. Pre-Grant Publication No. 2002/0053216 hereinafter Ap. 
Regarding Claim 1, Imaseki teaches a fuel cell system comprising: a fuel cell [FC] in which a plurality of cells are stacked; a radiator [23] configured to cool a cooling liquid that has passed through the fuel cell; an ion exchanger [14] provided in a bypass flow path branched off from a circulation flow path; a multi-way valve [SV1, SV2] provided in a branching point at which the bypass flow path is branched off from the circulation flow path; a pump [12, 22] which circulates the cooling liquid; and a controller [CU] configured to control the valve and circulate the cooling liquid through the radiator and flow path to maintain a low conductivity [i.e. a controller configured to circulate the cooling liquid through the system until a predetermined conductivity is achieved] (see figure 1, paragraphs 22-28). 
Imaseki does not specifically disclose that the controller is configured to control the valve such that a percentage of the cooling liquid is made to flow through the flow path, however, Bono teaches a fuel cell system [1] that comprises a cooling system wherein the controller is configured to control the three-way valve [26] such that a percentage of the cooling liquid is made to flow through the bypass passage [25] (paragraph 32) and further teaches that the percentage can be set at 50% or lager (paragraph 17-18). Therefore, it would 
Imaseki does not specifically disclose that the controller is programmed to control the multi-way valve such that all of the cooling liquid is circulated through the radiator. 
However, Ap teaches a fuel cell system that comprises a fuel cell [12], regulation valve [62], and a radiator [26] (see figure 3, paragraph 49), wherein the regulation is configured to receive the cooling liquid and then make all of the fluid pass through the radiation (paragraph 52). Therefore, it would have been obvious to one of ordinary skill in the art to make the all of the cooling fluid pass through the radiation because Ap discloses that such modification can effectively control the cooling system in the fuel cell (paragraphs 54). 
Regarding Claims 3-4, the combination teaches that the cooling is circulated halfway through circulation passage (see figure 1 of Bono) and that the percentage of the cooling liquid can be varied accordingly (paragraphs 16-18 of Bono). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729